DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 20180103309 A1).

With respect to claim 1, Ozawa discloses headphones comprising: 
a speaker unit (fig.3-5 #12; Par.[0033]); 
a baffle plate (fig.3-5 #13) that fixes the speaker unit (Par.[0039]), the baffle plate including a bass reflex port (fig.5 #131h2; Par.[0041][0043]) disposed therein; 
an ear pad (fig.3 #17) disposed facing toward the baffle plate (Par.[0039]); and 
a sound absorber (fig.3,5 #14,R1) that is positioned between the baffle plate and the ear pad, and that has a hole (fig.5 #14h) facing the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that align with the sound holes #131h2 of baffle plate #13).

With respect to claim 2, Ozawa discloses the headphones according to claim 1, wherein the sound absorber (#14,R1) and the ear pad (#17) are at least partially spaced apart from each other with a gap therebetween (see fig.3).

With respect to claim 3, Ozawa discloses the headphones according to claim 2, wherein the gap has a thickness that is greater than a diameter of the bass reflex port (see figs.3+5).

With respect to claim 4, Ozawa discloses the headphones according to claim 2, wherein the gap is a groove formed from a position facing the bass reflex port to a position facing toward the speaker unit (see fig.3).

With respect to claim 5, Ozawa discloses the headphones according to claim 1, wherein the sound absorber includes an opening (fig.5 #14h) at a position facing toward the speaker unit (see fig.3).

With respect to claim 7, Ozawa discloses the headphones according to claim 1, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 8, Ozawa discloses the headphones according to claim 3, wherein the gap is a groove formed from a position facing the bass reflex port to a position facing toward the speaker unit (see fig.3).

With respect to claim 9, Ozawa discloses the headphones according to claim 2, wherein the sound absorber includes an opening (fig.5 #14h) at a position facing toward the speaker unit (see fig.3).

With respect to claim 10, Ozawa discloses the headphones according to claim 3, wherein the sound absorber includes an opening (fig.5 #14h) at a position facing toward the speaker unit (see fig.3).

With respect to claim 11, Ozawa discloses the headphones according to claim 4, wherein the sound absorber includes an opening (fig.5 #14h) at a position facing toward the speaker unit (see fig.3).

With respect to claim 12, Ozawa discloses the headphones according to claim 8, wherein the sound absorber includes an opening (fig.5 #14h) at a position facing toward the speaker unit (see fig.3).

With respect to claim 13, Ozawa discloses the headphones according to claim 2, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 14, Ozawa discloses the headphones according to claim 3. wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 15, Ozawa discloses the headphones according to claim 4, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port(Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 16, Ozawa discloses the headphones according to claim 5, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 18, Ozawa discloses the headphones according to claim 8, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).

With respect to claim 19, Ozawa discloses the headphones according to claim 12, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 20180103309 A1) in view of Sapiejewski (US 20020015501 A1).

With respect to claim 6, Ozawa discloses the headphones according to claim 1, however does not disclose expressly wherein the speaker unit has an active noise cancelling function.
	Sapiejewski discloses headphones wherein a speaker unit has an active noise cancelling function (Par.[0014][0016]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to implement a noise cancelling function in the speaker unit of Ozawa, as performed by the headphones of Sapiejewski.  The motivation for doing so would have been to improve a users’ listening experience in a noisy environment. 

With respect to claim 17, Ozawa discloses the headphones according to claim 6, wherein the hole has a diameter that is greater than or equal to a diameter of the bass reflex port (Par.[0047-0048][0076] frame #14 along with acoustic resistor R1 form a sound absorber that comprises sounds holes #14h that have a diameter that aligns with the sound holes #131h2 of baffle plate #13).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brittain (US 5675658) discloses an active noise reduction headset. 
Kimura (US 20110188696 A1) discloses a headphone. 
Bremyer (US 20160150311 A1) discloses a method for processing sound waves.
Ishikawa et al (US 20190104353 A1) discloses a headphone. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654